Citation Nr: 0100285	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  00-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right radius and ulna, currently evaluated as 
30 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the left radius and ulna, currently evaluated as 
20 percent disabling. 

3.  Entitlement to a compensable rating for disability of the 
left hand. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for residuals of a fracture of the right radius and 
ulna, denied a rating in excess of 20 percent for residuals 
of a fracture of the left radius and ulna, and denied a 
compensable rating for limitation of motion of the left index 
finger and Volkmann's contracture of the digits of the left 
hand.  

In July 2000 a personal hearing was held at the RO before 
C.W. Symanski, who is the Veterans Law Judge rendering the 
final determination in this claim, and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

The Board finds that the record is insufficient to make an 
assessment of the veteran's service-connected disabilities.  
First, the Board notes that at the July 2000 hearing, the 
veteran testified that he had right wrist pain on a daily 
basis, weakness in the right hand grip, and swelling with use 
of the wrists.  He also complained that sometimes he was not 
able to grasp with his left hand, and that sometimes his 
fingers remained in that grasp position and he would have to 
snap it back.  He claimed that it was "crooked completely".  
It appears that he has essentially testified that his 
condition has worsened since the VA orthopedic examination in 
1999.  Second, the Board notes that the VA examiner in 1999 
reported that examination was "unreliable".  Finally, the 
Board also finds that the VA examination in 1999 was not 
conducted according to the mandates of DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

The Board notes that while the VA examiner in 1999 noted the 
veteran's complaints of wrist pain, swelling, and limitation 
of motion and indicated that the veteran was "co-
contracting, thus prohibiting full range of motion", the 
examiner did not indicate whether range of motion was limited 
by pain, and if so, whether such determination could be 
portrayed in terms of the degree of additional range of 
motion loss due to pain.  Moreover, the examiner did not 
indicate whether the wrists or fingers of the left hand 
exhibited weakened movement, excess fatigability, or 
incoordination, or whether it was feasible to express such 
findings in terms of the degree of additional range of motion 
loss, pursuant to DeLuca.  In view of the foregoing, the 
veteran should be afforded another VA orthopedic examination 
in compliance with DeLuca.  

The RO's attention is directed to the Court's decision in the 
case of DeLuca, supra.  Therein, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1999) or 38 C.F.R. § 4.45 (1999).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his bilateral wrist and left hand and 
finger disability since July 2000.  After 
securing the necessary releases, the RO 
should request copies of any named 
medical records for association with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected 
bilateral wrist and left hand 
disabilities.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination (and the 
examiner should specifically note that 
the file has been reviewed).  The VA 
examiner should, if feasible, separate 
the disability of the left hand from the 
disabilities of the left wrist.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's wrists or fingers 
of the left hand exhibit weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
wrists or fingers of the left hand are 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


